Citation Nr: 1243654	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  06-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for refractive error, claimed as blurred vision.

3.  Entitlement to service connection for amoebic dysentery.  

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for residuals of a right foot laceration and fracture.

6.  Entitlement to service connection for pes planus.  

7.  Entitlement to service connection for bilateral calcaneal spurs.

8.  Entitlement to service connection for residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to March 1958, from June 1959 to August 1959, from January 1964 to May 1964, and from August 1964 to October 1977.  He served in Vietnam, earning the Bronze Star Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was later certified to the Board by the RO in Atlanta, Georgia.

Pursuant to the Veteran's request, he was afforded a hearing before the Board, sitting at the Atlanta RO, in March 2008.  Thirteen separate issues were remanded by action of the Board in October 2008, and by its decision of June 2010, claims for initial or increased ratings for diabetes mellitus, residuals of a right knee injury, and hemorrhoids were denied and eight other issues were remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left ankle fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran's posttraumatic stress disorder is related to his active military service.  

2.  The competent and credible evidence fails to demonstrate that the Veteran's refractive error, claimed as blurred vision is related to his active military service. 

3.  The competent and credible evidence fails to demonstrate that the Veteran's amoebic dysentery is related to his active military service.  

4.  The competent and credible evidence fails to demonstrate that the Veteran's back disorder is related to his active military service.  

5.  The competent and credible evidence fails to demonstrate that the Veteran's residuals of a right foot laceration and fracture is related to his active military service. 

6.  The competent and credible evidence fails to demonstrate that the Veteran's pes planus is related to his active military service. 

7.  The competent and credible evidence fails to demonstrate that the Veteran's bilateral calcaneal spurs is related to his active military service. 
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  A refractive error, claimed as blurred vision was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  Amoebic dysentery was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2012).

4.  A back disorder was not incurred in or aggravated by the Veteran's active duty service nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012).

5.  Residuals of a right foot laceration and fracture was not incurred in or aggravated by the Veteran's active duty service nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012).

6.  Pes planus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012).

7.  Bilateral calcaneal spurs were not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in May 2004 and March 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein. These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran was provided this notice in the March 2009 letter.

The Board observes that the May 2004 letter was sent to the Veteran prior to the September 2004 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance with Dingess, however, was sent after the initial adjudication of the Veteran's claim.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the March 2009 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2012), and Dingess, supra, and after the notice was provided the case was readjudicated and February 2010 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.
In October 2008, June 2010, and November 2011, the Board remanded the above stated issues to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were most recently remanded so that examinations to include etiological opinions could be obtained following the reopening of the previously denied claims.  Additionally, the issue of entitlement to service connection for PTSD was previously remanded in order for the RO/AMC to attempt to verify the Veteran's various claimed stressors by obtaining additional military records.  The requested verification efforts having been conducted and examinations having been provided, the issues now return to the Board for review.  The Board notes, however, that the issue of entitlement to service connection for a left ankle fracture must, unfortunately, be remanded again to obtain and adequate etiological opinion.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the issue of PTSD, a VA examination was obtained in December 2011.  With regard to the claim for a refractive eye disorder, VA examinations were obtained in June 2004 and January 2012.  With regard to the issue of amoebic dysentery, an examination was obtained in December 2011.  With regard to the Veteran's various orthopedic claims, VA examinations were obtained in June 2004 and March 2012 with addendum opinions being obtained in April 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and opinions obtained in this case are more than adequate, as they are collectively predicated on a full reading of the service and VA medical records in the Veteran's claims file.  In this regard the examiners considered all of the pertinent evidence of record and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues being decided in this decision has been met.  38 C.F.R. § 3.159(c) (4) (2012).  As will be further explained below, with regard to the Veteran's claim for a left ankle fracture, an opinion with regard to whether arthritis had been established within a year of separation from active duty service was not obtained as requested in a previous remand and as such must be remanded again for said opinion.  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its October 2008, June 2010, and November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The Veteran contends that he has PTSD that is related to his combat experience in Vietnam, residuals of amoebic dysentery related to pinworms in service, and a refractive eye disorder, a back disorder, residuals of a right foot disorder, pes planus, and bilateral calcaneal spurs as the result of a motor vehicle accident that occurred during service.  The Veteran stated at his March 2008 Travel Board hearing that the accident occurred in 1956, but records seem to indicate that the Veteran's automobile accident was in 1967.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.




I.  PTSD

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2012).  With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.  The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997). 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear and hostile military or terrorist activity" means that a "Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others,..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

The Veteran contends that he developed PTSD as a result of several events that occurred while he was on active duty serving in Vietnam, including:  witnessing children having their hands cut off for attending school, seeing a child die after being hit in the leg by artillery, fearing physical assault, and dealing with dead bodies.  

The Veteran was afforded a VA examination with regard to his PTSD in December 2011.  The examiner initially diagnosed the Veteran with subthreshold PTSD on Axis I, stating that the Veteran did not meet the full criteria for a PTSD diagnosis on Axis I.  The Veteran had no other Axis I diagnoses.  The examiner further noted that while a mental condition had been formally diagnosed, the Veteran's symptoms were not severe enough to interfere with either occupational and social functioning or to require continuous medication.  With regard to the stressors, the examiner noted that each stressor was adequate to support the diagnosis of PTSD, but only the fear of physical assault and dealing with dead bodies placed the Veteran in fear of hostile military or terrorist activity.  While the Veteran had adequate stressors, the examiner ultimately determined that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV.  In this regard the examiner noted that the Veteran failed to meet the full criterion under Criterion C:  only two of the necessary three criteria were met.  After reviewing the Veteran's claims file and providing a thorough examination the examiner opined that while the Veteran reportedly experienced events that involved actual or threatened death to which his response was at least once fear and horror and he had some of the symptoms of PTSD, he failed to meet the full criteria for a diagnosis of PTSD.  
As such the Board finds that the Veteran does not meet the DSM-IV criteria for a PTSD diagnosis as required by 38 C.F.R. § 4.125(a).  Moreover, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

II.  Refractive Eye Disorder

The Veteran contends his current eye disorder was the result of the trauma experienced during a 1967 motor vehicle accident the Veteran experienced during active duty service.  

The Veteran was afforded a contract VA eye examination in June 2004.  The Veteran reported that he had six to eight episodes over two to three years of his vision going completely white, as if his eyes were dilated.  He stated the episodes lasted 5 minutes and were not painful.  He further stated that he could still see during the episodes but everything seemed much brighter.  The Veteran was diagnosed with diabetic retinopathy with dot and blot hemorrhages and very mild cataracts also related to his diabetes.  The examiner was unable to determine the cause of the Veteran's reported episodes of very bright vision and suggested further examination. 

The Veteran was afforded another VA examination in January 2012.  The Veteran was diagnosed with early cataracts six months prior to the examination, that were not visually significant at that time.  The examiner provided a thorough eye examination and reviewed the Veteran's claims file and opined that the Veteran's refractive eye disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further explained that the Veteran presented with bilateral symmetric senile cataracts that were directly related to aging.  The examiner noted that severe ocular trauma could cause traumatic cataracts to form, however, that would be expected to occur in the period of time immediately following the trauma and often in an asymmetric fashion.  Finally the examiner noted that with aging everyone would likely develop cataracts, but the emergence of bilateral slowly progressive cataracts greater than 50 years after the traumatic motor vehicle accident in 1967 is highly unlikely.  

The Board notes that the Veteran is currently diagnosed with bilateral symmetric senile cataracts and as such has a current disorder as required by 38 C.F.R. § 3.303.  However, while there is a current disorder, there is no evidence that the Veteran had an eye disorder during active duty service.  His February 1958 separation examination, various annual examinations dated October 1964, May 1968, July 1970, and April 1974, listed his eyes as normal.  Finally his September 1977 separation examination listed his eyes as normal.  

The Veteran contends that his current eye disorder is the result of trauma experienced during the 1967 motor vehicle accident in which he injured his neck.  Treatment reports associated with the accident did not note any eye trauma.  Moreover, the January 2012 VA eye examiner noted that the Veteran's bilateral slowly progressive cataracts are not the result of a traumatic injury more than 50 years ago.  

As such, while the Veteran has a current disorder, there is no evidence of any treatment or complaint in service and no competent and credible nexus between the Veteran's active duty service and her current eye problem.  The Board finds that service connection for a refractive eye disorder is no warranted.   

III.  Amoebic Dysentary

The Veteran contends that his current bowel impairment issues are related to the amoebic dysentery (pinworms) that he experienced while on active duty.  

The Veteran was afforded a VA examination in December 2011 with regard to his claim for amoebic dysentery.  The examiner noted that the Veteran was diagnosed with a parasitic infection of the intestines (pinworms) in November 1968 while in service.  The Veteran reported loose stools for over 20 years that he treats with medication.  After review of the Veteran's claims folder and a thorough examination the examiner opined that the Veteran did not currently have a disorder that was related to the his in-service diagnosis of pinworms.  The examiner noted no residuals of pinworms.  Specifically stool studies and cultures were negative for parasites, there was no evidence of weight loss or anemia.  The examiner further noted that loose stools were often a side effect of cholecystectomy and that is likely what caused frequent stools after eating.  

The Board notes that service treatment records indicated that the Veteran was diagnosed with pinworms in November 1968, had a bout with diaharrea in August 1967, and presented with blood in his stool in 1969.  There is nothing on the Veteran's September 1977 exit examination that notes any issue with his gastrointestinal system.  

While the examiner noted that the Veteran currently suffers from near constant loose bowel movements, he does not currently have a diagnosis as required by 38 C.F.R § 3.303.  As noted above, to prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  Moreover, the examiner noted that the Veteran's loose stools were more likely the side effect of a cholecystectomy, not a residual of pinworms during active duty service.  As such, the Board finds that service connection for amoebic dysentery is not warranted.  

IV.  Back Disorder

The Veteran contends that he currently suffers from back pain as a result of a motor vehicle accident he had during active duty service.

The Veteran was afforded a VA examination in March 2012.  The examiner diagnosed the Veteran with chronic lumbar strain.  The Veteran reported that he had very little trouble with his back, but upon examination did exhibit some limitation of flexion.  X-rays taken in association with the examination revealed mild degenerative joint disease of L4-5 and S1, with age related changes.  After reviewing the Veteran's claims folder and providing a thorough physical examination the examiner opined that the Veteran's chronic lumbar strain was less likely than not incurred in or caused by any in-service injury.  The examiner further noted that there was one episode of back and chest pain following an automobile accident in December 1967 with no evidence of continuing complaints.  The Veteran marked "no" on his September 1977 separation examination, for the question of "recurrent back pain."  Finally the examiner noted that a 2005 CT scan as well as the x-rays taken that day indicated minimal low back problems compatible with age related changes.  Additionally, an addendum opinion was sought to specifically answer the question of whether the Veteran's degenerative joint disease in his lumbar spine had manifested within a year of separation from active duty service.  The examiner opined that as there was no evidence of any complaints of back pain within a year of service and that the Veteran only had minimal pain even decades after service, there was no arthritic process present during the given time span.  

Service treatment records associated with the December 1967 motor vehicle accident indicated that the Veteran suffered an impaction fracture of the radial neck as well as back and chest pain, but there was no other mention of low back pain in the service treatment records.  

While the Board notes that the Veteran has a current disability of chronic lumbar strain as required by 38 C.F.R. § 3.303, as well as complaints of back pain in service, there is no competent and credible medical nexus between the Veteran's currently diagnosed disorder and his active duty service.  Additionally there was no evidence that the Veteran's arthritis manifested itself within a year of active duty service, so the applicable presumption does not apply.  As such, service connection for a back disorder is not warranted.  

V.  Right Foot Laceration and Fracture; Pes Planus, and Bilateral Calcaneal Spurs

The Veteran contends that his right foot, bilateral pes planus, and bilateral calcaneal spurs, are the result of a 1956 motor vehicle accident that occurred during active duty service.  The Board notes that there are no available service treatment records that note the claimed motor vehicle accident.  There are service treatment records which indicate that the Veteran had a motor vehicle accident in December 1967.  

The Board notes initially that it was determined that it was as least as likely as not that the arthritic process involving the Veteran's feet was present within one year immediately following his discharge in 1977.  As such, the Veteran's claims for traumatic arthritis of the right foot and traumatic arthritis of the left foot, to include left foot fracture were granted in the October 2012 rating decision.  That decision specifically noted that the Veteran's other issues associated with his feet were not included in that decision and therefore remained denied.  

The Veteran was afforded a VA examination for his feet in March 2012.  The Veteran was diagnosed with posterior tibial tendon dysfunction, plantar fasciitis, and pes planus.  It was additionally noted that the Veteran, by way of history, had been diagnosed with a right foot laceration following a motor vehicle accident in 1956.  The Veteran reported that his right foot was lacerated and is left ankle was fractured.  (The Board notes that the Veteran's claim for a left ankle fracture is addressed in the Remand section below.)  The Veteran reported that he fully recovered from these injuries, but then refractured his left ankle six months later while playing basketball.  He again noted that he fully recovered, but became aware of progressive pain/stiffness in his feet and ankles in 1966 while serving in Vietnam.  The Veteran presented with pain and limitation of motion associated with his pes planus and posterior tibial tendon dysfunction.  X-rays associated with the examination revealed no acute fracture or significant dislocation with well-preserved ankle joints, bilateral pes planus with small focal plantar calcaneal spurs and mild dorsal marginal spurring of the first tarsometatarsal joint, especially on the left side.  Additionally, there was mild osteoarthritis of the first metatarsophalangeal joints without significant hallux valgus with suggestion of mild soft tissue edema of the ankles.  After a review the Veteran's claims folder and a thorough physical examination, the examiner opined that right foot pain (arthritis, plantar fasciitis), bilateral pes planus, and bilateral calcaneal spurs were less likely than not associated with the Veteran's active duty service.  The examiner acknowledged that service treatment records prior to the February 1958 separation examination are not available, that separation examination report noted no weakness or deformity of the Veteran's feet.  Moreover, subsequent annual examinations as well as his September 1977 separation examination also show no weakness or deformity of the feet.  The examiner noted that the Veteran's pes planus was likely congenital but there was no mention of pes planus at the time of entrance into active duty.  Indeed, even the Veteran stated at his March 2008 Travel Board hearing that it was not noted on entry.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. § 1111 (West 2002).  As there is no contention that the Veteran's pes planus was noted upon entry into service and there is no indication that it was subsequently noted during service, the Veteran is presumed sound at service entrance with regard to any foot disorder.  

While the Board notes that the Veteran has current disabilities associated with both feet, as required by 38 C.F.R. § 3.303, there is no competent and credible evidence linking any current disabilities of the feet to any incident in service, the Board finds that service connection for residuals of a right foot laceration and fracture, pes planus, and bilateral calcaneal spurs is not warranted.

VI.  Conclusion

With consideration of the above, the Board finds that service connection is not warranted for the Veteran's claims of PTSD, refractive disorder of the eye, amoebic dysentery, a back disorder, residuals of a right foot laceration and fracture, pes planus, or bilateral calcaneal spurs.  

The Board acknowledges, as noted above, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Also, as noted above, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Board does not find that the Veteran is competent to render diagnoses of his claimed disorders.  While the Veteran is certainly competent to report observable symptoms, such as pain or blurred vision he has not been shown to be competent to identify specific disorders based solely on observation.  Furthermore, the Veteran has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Finally, the Board notes that the evidence of record does not show treatment for any of the claimed disorders until many years after service.  While the Board is not holding that corroboration is required, the absence of complaint of a disorder serves as negative evidence.  In this regard, the Board finds the Veteran's assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, inconsistent statements and the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).

The preponderance of the evidence is against a grant of service connection for the Veteran's claims of PTSD, refractive disorder of the eye, amoebic dysentery, a back disorder, residuals of a right foot laceration and fracture, pes planus, or bilateral calcaneal spurs, as the Veteran does not currently meet the criteria for PTSD under the DSM-IV and no competent and credible medical nexus has been established to relate his currently diagnosed disorders to his active duty service.  As a preponderance of the evidence is against the award of service connection for each of the aforementioned claims, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for posttraumatic stress disorder (PTSD) is denied.

Service connection for refractive error, claimed as blurred vision is denied.

Service connection for amoebic dysentery is denied.  

Service connection for a back disorder is denied. 

Service connection for residuals of a right foot laceration and fracture is denied.

Service connection for pes planus is denied.  

Service connection for bilateral calcaneal spurs is denied.


REMAND

While the Board regrets further delay, after review of the record, the Board finds that a remand for further development is warranted with regard to the issue of entitlement to service connection for residuals of a left ankle fracture.  

The Board notes, initially, that the previous November 2011 Board Remand requested that an opinion with regard to whether the arthritic process was present in the left ankle within the one-year period immediately following any of the Veteran's service separations.  Unfortunately, while an opinion with regard to whether the Veteran's left ankle disorder was directly related to active duty service was obtained, there was no opinion with regard to the one year presumption applicable to arthritis.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran was previously afforded VA foot examination in March 2012.  Unfortunately, the Board finds that the examination, to include opinion, is inadequate because the examiner failed to address whether the arthritic process in the Veteran's left ankle was present in the left ankle within the one-year period immediately following any of the Veteran's service separations.  The Board notes that subsequent to that examination opinions with regard to whether the Veteran's back, and right and left foot arthritic processes were presumptively related, however, an opinion with regard to the left ankle was never obtained.  Therefore in compliance with Barr, this issue must be remanded to the AOJ for the purpose of obtaining a supplemental opinion to address the issue of whether the arthritic process in the left ankle was present within the one-year time period following the Veteran's separation from service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  A supplemental opinion should be obtained to determine whether the arthritic process in the left ankle was present within the one-year time period following the Veteran's separation from service.  

All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should provide a thorough rationale for his or her conclusion.

2.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


